DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to for being grammatically incorrect:  The word “and” should be inserted after “dirty liquid,” in line 3 for the claim to be grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 (lines 2-3) recites “the dirty liquid tank” but there is no antecedent basis for said element.
Claim 5 (line 3) recites “the inlet of the suction motor” but there is no antecedent basis for said element. Note that “an inlet of the airflow channel” is a different element. 				The remaining claims are rejected for depending from claim 2.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen                     (US 2012/0304416).
As to claim 1, Nguyen discloses a floor cleaning device comprising: a horizontal portion (12, 302); and a vertical portion (300); wherein the horizontal portion is capable of moving on a floor to be cleaned, the vertical portion is rotatably disposed on the horizontal portion (paragraph 72), and the horizontal portion comprises a washing unit, the washing unit comprises a rolling brush (214) capable of washing the floor to be cleaned; a detergent liquid outlet (165; paragraph 78); a detergent liquid tank (28; paragraph 50) for storing detergent liquid, communicating with the detergent liquid outlet; and a pump (164) arranged to convey the detergent liquid from the detergent liquid tank to the detergent liquid outlet (paragraph 60).
As to claim 2, wherein the horizontal portion further comprises a filtering unit (42, which collects dirt and spend cleaning solution, and other surrounding elements; paragraph 52), the washing unit further comprises a suction channel (The path defined by 192, 44, 74 and 76) communicating with a dirty liquid tank (42), the detergent liquid and dirt are mixed to form dirty liquid, the dirty liquid containing air can enter the dirty liquid tank through the suction channel (paragraph 86).
As to claim 3, wherein the horizontal portion further comprises a power unit, the power unit comprises a suction motor (166) disposed to suck dirty liquid with air to the suction channel and emit the air out of the horizontal portion (paragraph 91).

As to claim 9, wherein the vertical portion comprises an operating lever (The portion of 300 which is below 332) which is rotatably disposed on the vertical portion (paragraph 72).
As to claim 10, wherein the vertical portion further comprises a handle portion (332) connected to the operating lever (paragraph 72). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Crener (US 3,639,939).
As to claim 4, Nguyen does not disclose wherein the filtering unit further comprises a vent for emitting air.
Crener discloses a liquid container comprising a vent (66) for emitting air (column 4, lines 62-68).
It would have been obvious to have modified Nguyen such that the filtering unit (a liquid container) further comprises a vent for emitting air, as taught by Crener, in order to increase the flowrate through the filtering unit, thereby optimizing the performance of the pump.
As to claim 5, wherein the filtering unit further comprises an airflow channel (76. For claim 5, the suction channel of the washing unit is being interpreted as not including 76), the air can enter the airflow channel through an inlet (The most upstream portion of 76) of the airflow channel, an outlet (The most downstream portion of 76) of the airflow channel communicates with the inlet of the suction 
As to claim 6, wherein the filtering unit further comprises a water resistance assembly (82), the water resistance assembly comprises a float (The buoyant portion of 82) and a blocking plate (128) connected to the float, the float floats in the dirty liquid tank, and the blocking plate can cloak the inlet of the airflow channel (paragraph 57).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Groh     (US 4,007,026).
Nguyen does not disclose wherein the washing unit further comprises a baffle which is rotatably disposed at an outlet of the suction channel, and air is separated from the dirty liquid containing air by making the dirty liquid collide with the baffle.
Groh discloses wherein the washing unit further comprises a baffle (42) which is rotatably disposed at an outlet of a suction channel, and air is separated from the dirty liquid containing air by making the dirty liquid collide with the baffle (Dirt colliding with 42 will separate from the air flowing past it; column 7, lines 33-41).
It would have been obvious to have modified Nguyen such that the washing unit further comprises a baffle which is rotatably disposed at an outlet (The chamber defined by 74 or 76) of the suction channel, and air is separated from the dirty liquid containing air by making the dirty liquid collide with the baffle, as taught by Groh, in order to optimally transport dirt through the suction channel (column 7, lines 33-41).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723